Name: Council Regulation (EEC) No 2633/85 of 16 September 1985 amending Regulation (EEC) No 354/79 laying down general rules for the import of wines, Grape juice and Grape must
 Type: Regulation
 Subject Matter: health;  beverages and sugar;  foodstuff;  trade policy
 Date Published: nan

 20. 9 . 85 Official Journal of the European Communities No L 251 /3 COUNCIL REGULATION (EEC) No 2633/85 of 16 September 1985 amending Regulation (EEC) No 354/79 laying down general rules for the import of wines , grape juice and grape must Whereas Article 1 of Regulation (EEC) No 354/79 sets out the conditions which the analysis reports must meet ; whereas with a view to facilitating trade with third countries which can provide sufficient assurances with regard to the production of wine, it is appropriate to stipulate that only certain particulars need be provided with regard to wine originating in those third countries ; Whereas the present wording of Article 2 ( 1 ) of Regu ­ lation (EEC) No 354/79 has given rise to difficulties of interpretation with regard to the total quantity exempted from the requirement to present the docu ­ ments in question ; whereas it should therefore be adapted for reasons of clarity ; Whereas the arrangements laid down by Regulation (EEC) No 354/79 should therefore be amended, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 798/85 (2), and in particular Article 50 (2) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 354/79 (3), as last amended by the 1979 Act of Accession, laid down the general rules for the import of wines, grape juice and grape must ; Whereas some third countries, having established vis ­ a-vis their wine producers an effective inspection system implemented by the bodies or services of those third countries, referred to in Article 50 ( 1 ) (a) of Regu ­ lation (EEC) No 337/79 , have expressed an interest in the possibility of authorizing the producers themselves to issue certificates and analysis reports provided for in that Article ; whereas, with a view to facilitating trade with those third countries, in so far as they have concluded undertakings with the Community which include clauses, concerning closer cooperation on the prevention of fraud and maintain good trade relations with the Community, it is appropriate to authorize those concerned, in a manner similar to that already allowed for wines of Community origin, to consider documents issued by the producers themselves as documents issued by the said bodies or services of the third countries, provided that they provide appropriate assurances and exert proper control over the issue of such documents ; Whereas, in order to test the effectiveness of the new system, it should be stipulated from the outset, that these rules will apply only for a three-year trial period ; Whereas, in view of the need to ensure swift and effec ­ tive protection of consumers, it is essential to provide for the possibility of temporarily suspending the new arrangements before the end of the test period in the event of a health risk to the consumer or in the event of fraud ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 354/79 is hereby amended as follows : 1 . Article 1 is replaced by the following : !Article 1 1 . The certificate and the analysis report referred to in Article 50 ( 1 ) (a), first and second indents respectively, of Regulation (EEC) No 337/79 shall form a single document : (a) the "certificate" part of which shall be made out by a body of the third country in which the products originated, those countries to be indi ­ cated on a list to be adopted ; (b) the "analysis report" part of which shall be made out by an official laboratory recognized by the third country in which the products origi ­ nated, that laboratory also to appear on the list referred to under (a). 2. According to the procedure laid down in Article 67 of Regulation (EEC) No 337/79 , and on condition that the assurances provided by the third country concerned have been accepted by the Community, documents drawn up by the producers may be considered as certificates or analysis reports made out by the bodies and laboratories appearing on the list referred to in paragraph 1 , provided that : (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 89, 29 . 3 . 1985, p. 1 . 3) OJ No L 54, 5 . 3 . 1979 , p. 97 . No L 251 /4 Official Journal of the European Communities 20 . 9 . 85 (a) those producers have individually been so authorized by the said bodies, (b) those bodies :  supervise the authorized producers,  have forwarded to the Commission the names and addresses of the producers referred to in (a) together with their official registration numbers,  notify the Commission when a producer's authorization is withdrawn.' 2 . The following Articles are inserted after Article 1 : 'Article la The analysis report shall include the following information : (a) in the case of wines and grape must in fermen ­ tation :  the total alcoholic strength by volume,  the actual alcoholic strength by volume ; (b) in the case of grape must and grape juice :  the density ; (c) in the case of wines, grape must and grape juice :  the total dry extract,  the total acidity,  the volatile acid content,  the citric acid content,  the total sulphur dioxide content,  the presence of varieties obtained from interspecific crossings (direct producer hybrids) or other varieties not belonging to the Vitis vinifera species . By way of derogation from the provisions of the first paragraph, and in accordance with the proce ­ dure laid down in Article 67 of Regulation (EEC) No 337/79, documents the "analysis report" part of which contains only the following information :  the actual alcoholic strength by volume,  the total acidity,  the total sulphur dioxide content, may be accepted for wines originating in a third country which has provided specific assurances, the wines being put up in labelled containers, of a content not exceeding 60 litres and having a non ­ recoverable closure . Article lb 1 . In accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 Article 1 (2) and the second paragraph of Article la may be :  amended to take account of any simplification of the corresponding provisions applicable in the Community,  suspended if it is found that the products to which these measures apply have been the subject of falsification likely to result in a health risk to the consumer or of oenological practices not authorized in the Community. 2 . The provisions referred to in Article 1 (2) and the second paragraph of Article la shall apply for three years from 1 January 1986.'. 3 . Article 2 ( 1 ) is replaced by the following : ' 1 . No certificate or analysis report shall be required for products originating in or coming from third countries in containers of two litres or less, where the total quantity transported, even if it is composed of two or more individual consign ­ ments, does not exceed 60 litres.' Article 2 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 16 September 1985 . For the Council The President M. FISCHBACH